EXHIBIT 10.1
 
AGREEMENT AND PLAN OF MERGER


THIS AGREEMENT AND PLAN OF MERGER is made as of the 3rd day of March, 2009


AMONG:


TRICORD HURRICANE HOLDINGS, INC., a corporation formed pursuant to the laws of
the State of Nevada and having an office for business located at 2511 South
Cincinnati Ave., Tulsa, OK 74114
 
(“TriCord”)


AND:


ARIA ACQUISITION, INC., a corporation formed pursuant to the laws of the State
of Nevada and a wholly owned subsidiary of TriCord


(the “Acquirer”)


AND:


ARIA INTERNATIONAL, INCORPORATED, a corporation formed pursuant to the laws of
the State of Delaware and having an office for business located at 4821 29th
Street, Arlington, VA 22207.


(“ARIA”)


WHEREAS:


A.    ARIA is a Delaware corporation which specializes in special surveillance
and communications solutions;


B.    The ARIA shareholders own an aggregate of 10,000,000 ARIA Shares, being
100% of the presently issued and outstanding ARIA Shares;


C.    TriCord is a reporting company whose common stock is quoted on the OTC
Bulletin Board and which has been engaged in a search for potential merger and
acquisition candidates; and


D.    The respective Boards of Directors of TriCord, ARIA and the Acquirer deem
it advisable and in the best interests of TriCord, ARIAand the Acquirer that the
Acquirer merge with and into ARIA (the “Merger”) pursuant to this Agreement and
the Certificate of Merger, and the applicable provisions of the laws of the
State of Nevada.


NOW THEREFORE, WITNESSETH THAT in consideration of the premises and the mutual
covenants, agreements, representations and warranties contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:




ARTICLE 1
DEFINITIONS AND INTERPRETATION


Definitions


1.1  
In this Agreement the following terms will have the following meanings:



                    (a)    
“Acquisition Shares” means the 88,815,000 TriCord Common Shares, which shares
are to be issued and delivered to the ARIA Shareholders at Closing;

 
 
 

--------------------------------------------------------------------------------

 
 
                    (b)            
“Agreement” means this agreement and plan of merger among TriCord, the Acquirer,
and ARIA;



                    (c)            
“ARIA Accounts Receivable” means all accounts receivable and other amounts owing
to ARIA;



                    (d)            
“ARIA Assets” means all the property and assets of the ARIA Business of every
kind and description wherever situated including, without limitation, ARIA
Inventory, ARIA Material Contracts, ARIA Accounts Receivable, ARIA Cash, ARIA
Intangible Assets and ARIA Goodwill, and all credit cards, charge cards and
banking cards issued to ARIA;



                     (e)           
“ARIA Business” means all aspects of the business conducted by ARIA and its
subsidiaries;



                     (f)            
“ARIA Cash” means all cash on hand or on deposit to the credit of ARIA on the
Closing Date;



                     (g)           
“ARIA Common Shares” means the shares of common stock, par value $0.001, in the
capital of Aria;



                     (h)           
“ARIA Financial Statements” means collectively, the audited financial statements
of ARIA for the fiscal year ending December 31, 2008, which shall be delivered
at Closing, all of which will be prepared in accordance with United States
generally accepted accounting principles and the requirements of Regulation S-X
as promulgated by the Commission;



                     (i)            
“ARIA Goodwill” means the goodwill of the ARIA Business together with the
exclusive right of ARIA to represent itself as carrying on the ARIA Business in
succession of ARIA subject to the terms hereof, and the right to use any words
indicating that the ARIA Business is so carried on including the right to use
the name “ARIA” or any variation thereof as part of the name of or in connection
with the ARIA Business or any part thereof carried on or to be carried on by
ARIA, the right to all corporate, operating and trade names associated with the
ARIA Business, or any variations of such names as part of or in connection with
the ARIA Business, all telephone listings and telephone advertising contracts,
all lists of customers, books and records and other information relating to the
ARIA Business, all necessary licenses and authorizations and any other rights
used in connection with the ARIA Business;



                     (j)            
“ARIA Intangible Assets” means all of the intangible assets of ARIA, including,
without limitation, ARIA Goodwill, all trademarks, logos, copyrights, designs,
and other intellectual and industrial property of ARIA;



                     (k)           
“ARIA Inventory” means all inventory and supplies of the ARIA Business as of
September 30, 2008 as increased or decreased in the ordinary course of business;



                     (l)            
“ARIA Material Contracts” means the burden and benefit of and the right, title
and interest of ARIA in, to and under all trade and non-trade contracts,
engagements or commitments, whether written or oral, to which ARIA is entitled
in connection with the ARIA Business under which ARIA is obligated to pay or
entitled to receive the sum of Ten Thousand Dollars ($10,000) or more annually
including, without limitation, any pension plans, profit sharing plans, bonus
plans, loan agreements, security agreements, indemnities and guarantees, any
agreements with employees, lessees, licensees, managers, accountants, suppliers,
agents, distributors, officers, directors, attorneys or others which cannot be
terminated without liability on not more than one month’s notice; and



                     (m)          
“ARIA Shareholders” means all of the holders of the issued and outstanding ARIA
Shares;



                     (n)           
“Closing” means the completion, on the Closing Date, of the transactions
contemplated hereby in accordance with Article 9 hereof;

 
 
-2-

--------------------------------------------------------------------------------

 
 
                     (o)           
“Closing Date” means the day on which all conditions precedent to the completion
of the transaction as contemplated hereby have been satisfied or waived;



                     (p)           
“Commission” means the Securities and Exchange Commission;



                     (q)           
“DGCL” means the Delaware General Corporation Law;



                     (r)            
“Effective Time” means the date of the filing of an appropriate Certificate of
Merger in the form required by the State of Nevada provided that the Merger
shall become effective as provided in the DGCL;



                     (s)           
“Exchange Act” means the Securities Exchange Act of 1934, as amended;



                     (t)            
“Merger” means the merger, at the Effective Time, of ARIA and the Acquirer
pursuant to this Agreement;



                     (u)           
“Milestone 1 Shares” shall have the meaning set forth in Section 10.2 hereof;



                     (v)           
“Milestone 2 Shares” shall have the meaning set forth in Section 10.2 hereof;



                     (w)          
“NRS” means the Nevada Revised Statutes



                      (x)           
“Place of Closing” means the offices of Sichenzia Ross Friedman Ference LLP, or
such other place as TriCord and ARIA may mutually agree upon;



                      (y)          
“Securities Act” means the Securities Act of 1933, as amended;



                      (z)           
“SEC Reports” means all forms, reports and documents filed and required to be
filed by TriCord with the Commission under the Exchange Act;



                      (aa)         
“Surviving Company” means ARIA following the merger with the Acquirer;



                      (bb)        
“TriCord Business” means all aspects of any business conducted by TriCord and
its subsidiaries;



                      (cc)         
“TriCord Common Shares” means the shares of common stock, par value $0.001, in
the capital of TriCord;



                      (dd)        
“TriCord Financial Statements” means, collectively, the audited financial
statements of TriCord for the two fiscal years ended December 31, 2007 and 2006,
and the unaudited financial statements of TriCord for the period ending
September 30, 2008;



Any other terms defined within the text of this Agreement will have the meanings
so ascribed to them.


Captions and Section Numbers


1.2              The headings and section references in this Agreement are for
convenience of reference only and do not form a part of this Agreement and are
not intended to interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.


Section References and Schedules


1.3              Any reference to a particular “Article”, “section”,
“paragraph”, “clause” or other subdivision is to the particular Article,
section, clause or other subdivision of this Agreement and any reference to a
Schedule by letter will mean the appropriate Schedule attached to this Agreement
and by such reference the appropriate Schedule is incorporated into and made
part of this Agreement.
 
 
-3-

--------------------------------------------------------------------------------

 

Severability of Clauses


1.4              If any part of this Agreement is declared or held to be invalid
for any reason, such invalidity will not affect the validity of the remainder
which will continue in full force and effect and be construed as if this
Agreement had been executed without the invalid portion, and it is hereby
declared the intention of the parties that this Agreement would have been
executed without reference to any portion which may, for any reason, be
hereafter declared or held to be invalid.


ARTICLE 2
THE MERGER


The Merger


2.1              At Closing, the Acquirer shall be merged with and into ARIA
pursuant to this Agreement and the separate corporate existence of the Acquirer
shall cease and ARIA, as it exists from and after the Closing, shall be the
Surviving Company.


Effect of the Merger


2.2              The Merger shall have the effect provided therefore by the NRS.
Without limiting the generality of the foregoing, and subject thereto, at
Closing (i) all the rights, privileges, immunities, powers and franchises, of a
public as well as of a private nature, and all property, real, personal and
mixed, and all debts due on whatever account, including without limitation
subscriptions to shares, and all other choices in action, and all and every
other interest of or belonging to or due to ARIA or the Acquirer, as a group,
subject to the terms hereof, shall be taken and deemed to be transferred to, and
vested in, the Surviving Company without further act or deed; and all property,
rights and privileges, immunities, powers and franchises and all and every other
interest shall be thereafter as effectually the property of the Surviving
Company, as they were of ARIA and the Acquirer, as a group, and (ii) all debts,
liabilities, duties and obligations of ARIA and the Acquirer, as a group,
subject to the terms hereof, shall become the debts, liabilities and duties of
the Surviving Company and the Surviving Company shall thenceforth be responsible
and liable for all debts, liabilities, duties and obligations of ARIA and the
Acquirer, as a group, and neither the rights of creditors nor any liens upon the
property of ARIA or the Acquirer, as a group, shall be impaired by the Merger,
and may be enforced against the Surviving Company.


Articles of Incorporation; Bylaws; Directors and Officers


2.3              The Articles of Incorporation of the Surviving Company from and
after the Closing shall be the Articles of Incorporation of TriCord as in effect
immediately prior to the Closing until thereafter amended in accordance with the
provisions therein and as provided by the applicable provisions of the NRS.  The
Bylaws of the Surviving Company from and after the Closing shall be the Bylaws
of TriCord as in effect immediately prior to the Closing, continuing until
thereafter amended in accordance with their terms, the Articles of Incorporation
of the Surviving Company and as provided by the NRS.  The directors and officers
of the Surviving Company from and after the Closing shall be the directors and
officers of ARIA immediately prior to the Closing.


Conversion of Securities


2.4              At the Effective Time, by virtue of the Merger and without any
action on the part of the Acquirer or ARIA, the shares of capital stock of each
of ARIA and the Acquirer shall be converted as follows:


                   (a)  
Capital Stock of the Acquirer. Each issued and outstanding share of the
Acquirer’s capital stock shall continue to be issued and outstanding and shall
be converted into one share of validly issued, fully paid, and non-assessable
common stock of the Surviving Company. Each stock certificate of the Acquirer
evidencing ownership of any such shares shall continue to evidence ownership of
such shares of capital stock of the Surviving Company.

 
 
-4-

--------------------------------------------------------------------------------

 
 
                   (b)  
Conversion of ARIA Shares. Each ARIA Share that is issued and outstanding at the
Effective Time, shall automatically be cancelled and extinguished and converted,
without any action on the part of the holder thereof, into the right to receive
8.8815 Acquisition Shares for each ARIA Share. All such ARIA Shares, when so
converted, shall no longer be outstanding and shall automatically be cancelled
and retired and shall cease to exist, and each holder of a certificate
representing any such shares shall cease to have any rights with respect
thereto, except the right to receive the Acquisition Shares paid in
consideration therefor upon the surrender of such certificate in accordance with
this Agreement.



2.5      Dissenting Shareholders


                   (a)      
Notwithstanding any provision of this Agreement to the contrary, each share of
ARIA common stock that is issued and outstanding immediately prior to the
Closing and that is held by a shareholder of ARIA who has not voted in favor of
this Agreement or consented thereto in writing and who shall have otherwise
perfected such holder’s dissenters’ rights in accordance with and as
contemplated by Section 262 of the DGCL (each such shareholder, a “Dissenting
Stockholder”, and each share of ARIA common stock held by such shareholder, a
“Dissenting Share”) shall not be canceled, extinguished and converted, but shall
be entitled to receive from the Surviving Corporation the value of the shares of
ARIA common stock held by such Dissenting Stockholder as determined pursuant to
Section 262 of the DGCL; provided, however, that if such Dissenting Stockholder
fails to perfect, or effectively withdraws or loses such holder’s right to
appraisal of and payment for such holder’s shares under Section 262 of the DGCL,
each share of ARIA common stock of such Dissenting Stockholder shall thereupon
be deemed to have been converted into and to have become exchangeable for, as of
the Closing, the right to receive shares of TriCord common stock, and such share
of ARIA common stock shall no longer be a Dissenting Share.  In such event, ARIA
shall deliver the number of shares of TriCord common Stock to which such
shareholder is entitled (without interest) upon surrender by such shareholder of
the certificate or certificates representing the shares of ARIA common stock
held by such shareholder.



                    (b)     
ARIA shall provide notice in accordance with the DGCL to each shareholder that
is entitled to appraisal rights; provided that if the ARIA shareholders have
approved the Merger by written consent pursuant to Section 228 of the DGCL, ARIA
shall provide notice promptly, and in any event within five (5) business days,
after such stockholder approval is obtained.  ARIA shall give prompt notice to
TriCord of any demands received by ARIA for appraisal of shares of ARIA common
stock.  The Surviving Corporation shall promptly pay to any Dissenting
Stockholder any and all amounts due and owing to such holder as a result of any
settlement of, or determination by the court of the city or county in Virginia
where its registered office is located  with respect to, such demands.



ARTICLE 3
REPRESENTATIONS AND WARRANTIES
OF TRICORD


Representations and Warranties


3.1              TriCord and the Acquirer jointly and severally represent and
warrant in all material respects to ARIA, with the intent that ARIA will rely
thereon in entering into this Agreement and in approving and completing the
transactions contemplated hereby, that:
 
 
-5-

--------------------------------------------------------------------------------

 
 
TriCord - Corporate Status and Capacity


(a)         
Incorporation. TriCord is a corporation duly incorporated and validly existing
under the laws of the State of Nevada, and is in good standing with the office
of the Secretary of State for the State of Nevada.



(b)        
Carrying on Business. TriCord and its subsidiaries, currently do not carry on
any material business activity in any jurisdiction. The nature of the TriCord
Business does not require TriCord and its subsidiaries to register or otherwise
be qualified to carry on business in any jurisdiction other than the respective
states of their organization, where TriCord and its subsidiaries  are each dully
qualified and authorized to do business;



(c)        
Corporate Capacity. TriCord has the corporate power, capacity and authority to
own its assets and to enter into and complete this Agreement;



(d)        
Reporting Status; Listing. TriCord’s common stock is not registered under
Section 12(g) of the Exchange Act and TriCord is not required to file current
reports with the Commission pursuant to Section 13(a) of the Exchange Act. The
TriCord Common Shares are quoted on the OTC Bulletin Board under the symbol
“TRIH”. None of TriCord’s subsidiaries has common stock that is registered under
Section 12(g) of the Exchange Act and none of TriCord’s subsidiaries is required
to file current reports with Commission pursuant to Section 13(a) or 15(d) of
the Exchange Act;



(e)        
SEC Reports. TriCord has filed all SEC Reports with the Commission under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof (or such shorter
period as TriCord was required by law or regulation to file such material) on a
timely basis or has received a valid extension of time of filing ans has filed
any such reports prior to the expiration of any such extension.. The SEC
Reports, at the time filed, complied as to form in all material respects with
the requirements of the Exchange Act. None of the SEC Reports, including without
limitation any financial statements or schedules included therein, contains any
untrue statements of a material fact or omits to state a material fact necessary
in order to make the statements made, in light of the circumstances under which
they were made, not misleading;



Acquirer - Corporate Status and Capacity


(f)        
Incorporation. The Acquirer is a corporation duly incorporated and validly
existing under the laws of the State of Nevada, and is in good standing with the
office of the Secretary of State for the State of Nevada;



(g)       
Carrying on Business. Other than corporate formation and organization, the
Acquirer has not carried on business activities to date;



(h)       
Corporate Capacity. The Acquirer has the corporate power, capacity and authority
to enter into and complete this Agreement;



TriCord - Capitalization


(i)        
Authorized Capital. The authorized capital of TriCord consists of 300,000,000
shares of common stock, $0.001 par value, of which 57,103,7721shares are
presently issued and outstanding and 10,000,000 shares of Preferred Stock, no
par value, of which 0 shares are presently issued and outstanding..

 
___________________________
1 Not including (i) 4,000,000 shares issuable under the current private
placement memorandum dated February 20, 2009; (ii) warrants to acquire 2,106,388
shares which remain unexercised; and (iii) the Acquisition Shares to be issued
pursuant to thie Agreement.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(j)        
No Option. Except as provided in, contemplated by, or set forth in this
Agreement or the SEC Reports, no person, firm or corporation has any agreement
or option or any right capable of becoming an agreement or option for the
acquisition of any common or preferred shares of TriCord or for the purchase,
subscription or issuance of any of the unissued shares in the capital of
TriCord;



Acquirer - Capitalization


(k)       
Authorized Capital. The authorized capital of the Acquirer consists of 300
shares of common stock, of which 300 shares of common stock are presently issued
and outstanding and which are owned by TriCord;



(l)        
No Option. No person, firm or corporation has any agreement or option or any
right capable of becoming an agreement or option for the acquisition of any
common or preferred shares in Acquirer or for the purchase, subscription or
issuance of any of the unissued shares in the capital of Acquirer;



TriCord - Records and Financial Statements


(m)      
Charter Documents. The charter documents of TriCord and the Acquirer are as set
forth as exhibits to the officers certificate to be delivered at Closing
pursuant to Section 9.3 hereof;



(n)       
Corporate Minute Books.  TriCord and its subsidiaries, are not in violation or
breach of, or in default with respect to, any term of their respective
Certificates of Incorporation (or other charter documents) or by-laws;



(o)       
TriCord Financial Statements. The TriCord Financial Statements present fairly,
in all material respects, the assets and liabilities (whether accrued, absolute,
contingent or otherwise) of TriCord, including the assets and liabilities, if
any of TriCord’s subsidiaries, as of the respective dates thereof, and the
results of operations and changes in financial position of TriCord during the
period covered thereby, in all material respects and have been prepared in
accordance with generally accepted accounting principles consistently applied
throughout the periods indicated;



(p)      
TriCord Accounts Payable and Liabilities. Except for the TriCord accounts
payable balance of $53,799.14 as of March 2, 2009, there are no material
liabilities, contingent or otherwise, of TriCord or its subsidiaries, which are
not reflected in the TriCord Financial Statements except those incurred in the
ordinary course of business since the date of the TriCord Financial Statements,
and neither TriCord nor its subsidiaries have guaranteed or agreed to guarantee
any debt, liability or other obligation of any person, firm or corporation;



(q)      
TriCord Accounts Receivable. There are no accounts receivable of TriCord or any
of TriCord’s subsidiaries; which are not reflected in the TriCord Financial
Statements except those incurred in the ordinary course of business since the
date of the TriCord Financial Statements, and neither TriCord nor its
subsidiaries have guaranteed or agreed to guarantee any debt, liability or other
obligation of any person, firm or corporation;



(r)      
No Debt. Except for the amount payable to the Oklahoma Center for the
Advancement of Science and Technology (OCAST) as of March 2, 2009 in the
aggregate amount of $160,000, which is due no later than July 2012, neither
TriCord nor its subsidiaries are, on the date hereof and on Closing, materially
indebted to any, person or entity or other third party, including any affiliate,
director or officer of TriCord;

 
 
-7-

--------------------------------------------------------------------------------

 
 

(s)     
No Related Party Debt to TriCord. No director or officer or affiliate of
TriCord or its subsidiaries, is now indebted to or under any financial
obligation to TriCord or its subsidiaries on any account whatsoever, except for
advances on account of travel and other expenses not exceeding One Thousand
Dollars ($1,000) in total; 




(t)     
No Dividends. No dividends or other distributions on any shares in the capital
of TriCord have been made, declared or authorized since the date of the TriCord
Financial Statements;



(u)    
No Payments. No payments of any kind have been made or authorized since the date
of the TriCord Financial Statements to or on behalf of officers, directors,
shareholders or employees of TriCord or its subsidiaries or under any management
agreements with TriCord or its subsidiaries, except payments made in the
ordinary course of business and at the regular rates of salary or other
remuneration payable to them;



(v)    
No Pension Plans. Except as disclosed in the SEC Reports, there are no pension,
profit sharing, group insurance or similar plans or other deferred compensation
plans affecting TriCord or its subsidiaries;



(w)   
No Adverse Events. Since September 30, 2008,



(i)           
there has not been any material adverse change in the properties, results of
operations, financial position or condition (financial or otherwise) of TriCord,
its subsidiaries, its assets or liabilities or any damage, loss or other change
in circumstances materially affecting TriCord, the TriCord Business or TriCord’s
right to carry on the TriCord Business, other than non-material changes in the
ordinary course of business or as contemplated pursuant to this Agreement,



(ii)          
there has not been any damage, destruction, loss or other event (whether or not
covered by insurance) materially and adversely affecting TriCord, its
subsidiaries, or the TriCord Business,



(iii)         
there has not been any material increase in the compensation payable or to
become payable by TriCord to any of TriCord’s officers, employees or agents or
any bonus, payment or arrangement made to or with any of them,



(iv)        
the TriCord Business has been and continues to be carried on in the ordinary
course,



(v)         
TriCord has not waived or surrendered any right of material value,



(vi)        
Neither TriCord nor its subsidiaries have discharged, satisfied or paid any lien
or encumbrance or obligation or liability other than current liabilities in the
ordinary course of business; and



(vii)       
no capital expenditures have been authorized or made by TriCord.



TriCord - Income Tax Matters


(x)    
Tax Returns. As of the Closing Date, all tax returns of TriCord and its
subsidiaries, required by law to be filed have been filed and are true, complete
and correct, and any taxes payable in accordance with any return filed by
TriCord and its subsidiaries, or in accordance with any notice of assessment or
reassessment issued by any taxing authority have been so paid and no amounts are
owed to any taxing authority as of the Closing Date. Without limiting the
generality of the foregoing, TriCord hereby repreents that no amounts are owed
to any taxing authorities by TriCord and/or its subsidiaries, for the period
commencing on the formation(incorporation) of TriCord though the Closing Date;

 
 
-8-

--------------------------------------------------------------------------------

 

 
(y)    
Current Taxes. Adequate provisions have been made for taxes payable for the
current period for which tax returns are not yet required to be filed and there
are no agreements, waivers, or other arrangements providing for an extension of
time with respect to the filing of any tax return by, or payment of, any tax,
governmental charge or deficiency by TriCord or its subsidiaries.  There are no
contingent tax liabilities or any grounds which would prompt a reassessment
including aggressive treatment of income and expenses in filing earlier tax
returns for TriCord or its subsidiaries;



TriCord - Applicable Laws and Legal Matters


(z)     
Licenses. TriCord and its subsidiaries hold all licenses and permits as may be
requisite for carrying on the TriCord Business in the manner in which it has
heretofore been carried on, which licenses and permits have been maintained and
continue to be in good standing except where the failure to obtain or maintain
such licenses or permits would not have a material adverse effect on the TriCord
Business;



(aa)  
Applicable Laws. Neither TriCord nor its subsidiaries have been charged with or
received notice of breach of any laws, ordinances, statutes, regulations,
by-laws, orders or decrees to which they are subject or which apply to them the
violation of which would have a material adverse effect on the TriCord Business,
and to TriCord’s knowledge, neither TriCord nor its subsidiaries are in breach
of any laws, ordinances, statutes, regulations, bylaws, orders or decrees the
contravention of which would result in a material adverse impact on the TriCord
Business;



(bb)  
Pending or Threatened Litigation. There is no litigation or administrative or
governmental proceeding pending or threatened against or relating to TriCord,
its subsidiaries, or the TriCord Business nor does TriCord have any knowledge of
any act or omission of TriCord or its subsidiaries that would form any material
basis for any such action or proceeding;



(cc)  
No Bankruptcy. Neither TriCord nor its subsidiaries have made any voluntary
assignment or proposal under applicable laws relating to insolvency and
bankruptcy and no bankruptcy petition has been filed or presented against
TriCord or its subsidiaries and no order has been made or a resolution passed
for the winding-up, dissolution or liquidation of TriCord or its subsidiaries;



(dd)  
Labor Matters. Neither TriCord nor its subsidiaries are party to any collective
agreement relating to the TriCord Business with any labor union or other
association of employees and no part of the TriCord Business has been certified
as a unit appropriate for collective bargaining or, to the knowledge of TriCord,
has made any attempt in that regard;



(ee)  
Finder’s Fees. Unless otherwise disclosed, neither TriCord nor its subsidiaries
are party to any agreement which provides for the payment of finder’s fees,
brokerage fees, commissions or other fees or amounts which are or may become
payable to any third party in connection with the execution and delivery of this
Agreement and the transactions contemplated herein;



Execution and Performance of Agreement


(ff)   
Authorization and Enforceability. The execution and delivery of this Agreement,
and the completion of the transactions contemplated hereby, have been duly and
validly authorized by all necessary corporate action on the part of TriCord and
the Acquirer;



(gg)  
No Violation or Breach. The execution and performance of this Agreement will
not:



(i)          
violate the charter documents of TriCord or the Acquirer or result in any breach
of, or default under, any loan agreement, mortgage, deed of trust, or any other
agreement to which TriCord or its subsidiaries are a party,

 
 
-9-

--------------------------------------------------------------------------------

 
 
(ii)         
give any person any right to terminate or cancel any agreement or any right or
rights enjoyed by TriCord or its subsidiaries,



(iii)        
result in any alteration of TriCord’s or its subsidiaries’ obligations under any
agreement to which TriCord or its subsidiaries are party,



(iv)        
result in the creation or imposition of any lien, encumbrance or restriction of
any nature whatsoever in favor of a third party upon or against the assets of
TriCord,



(v)         
result in the imposition of any tax liability to TriCord or its subsidiaries
relating to the assets of TriCord, or



(vi)        
violate any court order or decree to which either TriCord or its subsidiaries is
subject;



The TriCord Business


(hh)  
Maintenance of Business. Since the date of the TriCord Financial Statements,
TriCord and its subsidiaries have not entered into any material agreement or
commitment except in the ordinary course and except as provided in, contemplated
by, or set forth in this Agreement, or in the SEC Reports;



(ii)    
Subsidiaries. Except for the Acquirer and TriCord Hurricane Products, Inc., a
Florida corporation, TriCord does not own any subsidiaries and does not
otherwise own, directly or indirectly, any shares or interest in any other
corporation, partnership, joint venture or firm.  References in this Agreement
to any subsidiaries of the TriCord shall include the Acquirer  and any other
subsidiary that TriCord may have but has not disclosed in this Agreement;



TriCord - Acquisition Shares


(jj)    
Acquisition Shares. The Acquisition Shares when delivered to the holders of ARIA
Shares pursuant to the Merger shall be validly issued and outstanding as fully
paid and non-assessable shares and the Acquisition Shares shall be transferable
upon the books of TriCord, in all cases subject to the provisions and
restrictions of all applicable securities laws; and



(kk)  
Securities Law Compliance.  Except as set forth in the SEC Reports, TriCord has
not issued any shares of its common stock (or securities convertible into or
exercisable for shares of common stock).  Neither TriCord nor any person acting
on its behalf has taken or will take any action (including, without limitation,
any offering of any securities of TriCord under circumstances which would
require the integration of such offering with the offering of the Acquisition
Shares issued to the ARIA Shareholders) which subject the issuance or sale of
such shares to the ARIA Shareholders to the registration requirements of Section
5 of the Securities Act.



Non-Merger and Survival


3.2              The representations and warranties of TriCord and the Acquirer
contained herein are true and correct as of the date of this Agreement and will
be true at and as of Closing in all material respects as though such
representations and warranties were made as of such time.  Notwithstanding the
completion of the transactions contemplated hereby, the waiver of any condition
contained herein (unless such waiver expressly releases a party from any such
representation or warranty) or any investigation made by the ARIA Shareholders,
the representations and warranties of TriCord shall survive the Closing for a
period of two (2) years.
 
 
-10-

--------------------------------------------------------------------------------

 

Indemnity


3.3              TriCord shall indemnify and save harmless ARIA and the ARIA
Shareholders from and against any and all claims, demands, actions, suits,
proceedings, assessments, judgments, damages, costs, losses and expenses,
including any payment made in good faith in settlement of any claim, resulting
from the breach by TriCord of any representation, covenant or warranty made
under this Agreement or from any misrepresentation in or omission from any
certificate or other instrument furnished or to be furnished by TriCord and/or
the Acquirer to ARIA hereunder.
 
ARTICLE 4
COVENANTS OF TriCord


Covenants


4.1       TriCord covenants and agrees with ARIA that TriCord will:




(a)       
Conduct of Business. Until the Closing, conduct its business diligently and in
the ordinary course consistent with the manner in which it generally has been
operated up to the date of execution of this Agreement;



(b)      
Access. Until the Closing, give the ARIA Shareholders and their representatives
full access to all of the properties, books, contracts, commitments and records
of TriCord, and furnish to the ARIA Shareholders and their representatives all
such information as they may reasonably request;



(c)      
Procure Consents. Until the Closing, take all reasonable steps required to
obtain, prior to Closing, any and all third party consents required to permit
the Merger;



(d)      
Public Information.  Make and keep public information available, as those terms
are understood and defined in Rule 144 (defined below); and



(e)      
SEC Filings.  File with the Commission in a timely manner, all reports and other
documents required of TriCord under either the Securities Act or the Exchange
Act.



(f)       
Tax Returns. TriCord shall on and after the Closing Date be responsible for any
taxes owed or penalties thereon pertaining to the failure of TriCord and its
subsidiaries to file tax returns with the appropriate jurisdictions for any
periods prior to Closing.



Authorization


4.2  
TriCord hereby agrees to authorize and direct any and all federal, state,
municipal, foreign and international governments and regulatory authorities
having jurisdiction respecting TriCord and its subsidiaries to release any and
all information in their possession respecting TriCord and its subsidiaries to
ARIA. TriCord shall promptly execute and deliver to ARIA any and all consents to
the release of information and specific authorizations which ARIA reasonably
requires to gain access to any and all such information.



Reports Under the Exchange Act


4.3  
With a view to making available to the ARIA Shareholders the benefits of Rule
144 promulgated under the Securities Act or any other similar rule or regulation
of the Commission that may at any time permit the ARIA Shareholders to sell
securities of TriCord to the public without registration and without imposing
restrictions arising under the federal securities laws on the purchases thereof
(“Rule 144”), and provided that the applicable holding period imposed by Rule
144 has been met, TriCord agrees to furnish to each ARIA Shareholder, so long as
such ARIA Shareholder owns TriCord Common Shares, promptly upon request, (i) a
written statement by TriCord that it has complied with the reporting
requirements of Rule 144, the Securities Act and the Exchange Act, (ii) a copy
of the most recent annual or quarterly report of TriCord and such other reports
and documents so filed by TriCord, and (iii) such other information as may be
reasonably requested to permit the ARIA Shareholders to sell such securities
pursuant to Rule 144 without registration.

 
 
-11-

--------------------------------------------------------------------------------

 

Survival


4.4  
The covenants set forth in this Article shall survive the Closing for the
benefit of the ARIA Shareholders and shall continue to survive for a period not
to exceed one year from the Closing Date.





ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF
ARIA


Representations and Warranties


5.1              ARIA represents and warrants in all material respects to
TriCord, with the intent that it will rely thereon in entering into this
Agreement and in approving and completing the transactions contemplated hereby,
that:


ARIA- Corporate Status and Capacity


(a)             
Incorporation. ARIA is a corporation duly incorporated and validly existing
under the laws of the State of Delaware, and is in good standing with the office
of the Secretary of State for the State of Delaware;



(b)             
Carrying on Business. ARIA carries on business primarily in the States of
Virginia and California and does not carry on any material business activity in
any other jurisdiction. The nature of the ARIA Business does not require ARIA to
register or otherwise be qualified to carry on business in any other
jurisdiction;



(c)             
Corporate Capacity. ARIA has the corporate power, capacity and authority to own
the ARIA Assets and to carry on the ARIA Business and ARIA has the corporate
power, capacity and authority to enter into and complete this Agreement;



ARIA- Capitalization


(d)             
Authorized Capital. The authorized capital of ARIA consists of 10,000,000 shares
of common stock, $0.001 par value, of which all 10,000,000 shares are presently
issued and outstanding and 2,000,000 shares of Preferred Stock, .001 par value,
of which 0 shares are presently issued and outstanding.



(e)             
Ownership of ARIA Shares. The issued and outstanding share capital of ARIA
consist of 10,000,000 common shares (being the ARIA Shares), which shares on
Closing shall be validly issued and outstanding as fully paid and non-assessable
shares. The ARIA Shareholders will be at Closing the registered and beneficial
owner of the ARIA Shares. The ARIA Shares owned by the ARIA Shareholders will on
Closing be free and clear of any and all liens, charges, pledges, encumbrances,
restrictions on transfer and adverse claims whatsoever not created by or through
TriCord and/or the Acquirer;

 
 
       (f) 
No Restrictions. There are no restrictions on the transfer, sale or other
disposition of ARIA Shares contained in the charter documents of ARIA or under
any agreement;


 
 
-12-

--------------------------------------------------------------------------------

 

ARIA- Records and Financial Statements


(g)             
Charter Documents. The charter documents of ARIA have not been altered since its
incorporation date, except as filed in the record books of ARIA, and ARIA is not
in violation or breach of, or in default with respect to, any term of its
Articles of Incorporation (or other charter documents) or by-laws;



(h)             
ARIA Financial Statements. The ARIA Financial Statements present fairly, in all
material respects, the assets and liabilities (whether accrued, absolute,
contingent or otherwise) of ARIA as of the respective dates thereof, and the
results of operations and changes in financial position of ARIA during the
periods covered thereby, and will be prepared in accordance with generally
accepted accounting principles consistently applied throughout the periods
indicated;



(i)              
ARIA Accounts Payable and Liabilities. There are no material liabilities,
contingent or otherwise, of ARIA which are not reflected in the ARIA Financial
Statements except those incurred in the ordinary course of business since the
date of the ARIA Financial Statements;



(j)             
No Dividends. No dividends or other distributions on any shares in the capital
of ARIA have been made, declared or authorized since the date of the ARIA
Financial Statements;

 
 

ARIA- Income Tax Matters


(k)            
Tax Returns. All tax returns and reports of ARIA required by law to be filed
have been filed and to the best of ARIA’s knowledge and belief are true,
complete and correct, and any taxes payable in accordance with any return filed
by ARIA or in accordance with any notice of assessment or reassessment issued by
any taxing authority have been so paid;



(l)             
Current Taxes. Adequate provisions have been made for taxes payable for the
current period for which tax returns are not yet required to be filed and there
are no agreements, waivers, or other arrangements providing for an extension of
time with respect to the filing of any tax return by, or payment of, any tax,
governmental charge or deficiency by ARIA. ARIA is not aware of any contingent
tax liabilities or any grounds which would prompt a reassessment including
aggressive treatment of income and expenses in filing earlier tax returns;



ARIA- Applicable Laws and Legal Matters


(m)          
Licenses. ARIA holds all licenses and permits as may be requisite for carrying
on the ARIA Business in the manner in which it has heretofore been carried on,
which licenses and permits have been maintained and continue to be in good
standing except where the failure to obtain or maintain such licenses or permits
would not have a material adverse effect on the ARIA Business;



(n)          
Applicable Laws. ARIA has not been charged with or received notice of breach of
any laws, ordinances, statutes, regulations, by-laws, orders or decrees to which
it is subject or which applies to it the violation of which would have a
material adverse effect on the ARIA Business, and, to ARIA’s knowledge and
belief, ARIA is not in breach of any laws, ordinances, statutes, regulations,
by-laws, orders or decrees the contravention of which would result in a material
adverse impact on the ARIA Business;



(o)          
Pending or Threatened Litigation. There is no material litigation or
administrative or governmental proceeding pending or threatened against or
relating to ARIA, the ARIA Business, or any of the ARIA Assets, nor does ARIA
have any knowledge of any deliberate act or omission of ARIA that would form any
material basis for any such action or proceeding;

 
 
-13-

--------------------------------------------------------------------------------

 
 
(p)          
No Bankruptcy. ARIA has not made any voluntary assignment or proposal under
applicable laws relating to insolvency and bankruptcy and no bankruptcy petition
has been filed or presented against ARIA and no order has been made or a
resolution passed for the winding-up, dissolution or liquidation of ARIA;



(q)          
Labor Matters. ARIA is not a party to any collective agreement relating to the
ARIA Business with any labor union or other association of employees and no part
of the ARIA Business has been certified as a unit appropriate for collective
bargaining or, to the knowledge of ARIA, has made any attempt in that regard and
ARIA has no reason to believe that any current employees will leave ARIA’s
employ as a result of this Merger;


 
Execution and Performance of Agreement


(r)          
Authorization and Enforceability. The execution and delivery of this Agreement,
and the completion of the transactions contemplated hereby, have been duly and
validly authorized by all necessary corporate action on the part of ARIA and the
ARIA Shareholders;



(s)         
No Violation or Breach. The execution and performance of this Agreement will not



(i)           
violate the charter documents of ARIA or result in any breach of, or default
under, any loan agreement, mortgage, deed of trust, or any other agreement to
which ARIA is a party,



(ii)          
give any person any right to terminate or cancel any agreement including,
without limitation, ARIA Material Contracts, or any right or rights enjoyed by
ARIA,



(iii)         
result in any material alteration of ARIA’s obligations under any agreement to
which ARIA is a party including, without limitation, the ARIA Material
Contracts,



(iv)         
result in the creation or imposition of any lien, encumbrance or restriction of
any nature whatsoever in favor of a third party upon or against the ARIA Assets,



(v)          
result in the imposition of any tax liability to ARIA relating to ARIA Assets or
the ARIA Shares, or



(vi)         
violate any court order or decree to which ARIA is subject;



ARIA Assets - Ownership and Condition
 

(t)         
No Option. No person, firm or corporation has any agreement or option or a right
capable of becoming an agreement for the purchase of any of the ARIA Assets;

 
 

(u)        
ARIA Material Contracts. The ARIA Material Contracts constitute all of the
material contracts of ARIA;



(v)        
No Default. There has not been any default in any material obligation of ARIA or
any other party to be performed under any of the ARIA Material Contracts, each
of which is in good standing and in full force and effect and unamended, and
ARIA is not aware of any default in the obligations of any other party to any of
the ARIA Material Contracts;

 
ARIA Assets - ARIA Goodwill and Other Assets
 

(w)       
ARIA does not have any knowledge of any infringement by ARIA of any patent,
trademark, copyright or trade secret; 


 
 
-14-

--------------------------------------------------------------------------------

 
 
The Business of ARIA


(x)             
Maintenance of Business. Since the date of the ARIA Financial Statements, the
ARIA Business has been carried on in the ordinary course, and ARIA has not
entered into any material agreement or commitment except in the ordinary course;
and



(y)            
Subsidiaries. ARIA does not have any subsidiaries and does not otherwise own,
directly or indirectly, any shares or interest in any other corporation,
partnership, joint venture or firm.



Non-Merger and Survival


5.2              The representations and warranties of ARIA contained herein
will be true at and as of Closing in all material respects as though such
representations and warranties were made as of such time.  Notwithstanding the
completion of the transactions contemplated hereby, the waiver of any condition
contained herein (unless such waiver expressly releases a party from any such
representation or warranty) or any investigation made by TriCord, the
representations and warranties of ARIA shall survive the Closing for a period of
two (2) years.


Indemnity


5.3              ARIA agrees to indemnify and save harmless TriCord from and
against any and all claims, demands, actions, suits, proceedings, assessments,
judgments, damages, costs, losses and expenses, including any payment made in
good faith in settlement of any claim (subject to the right of ARIA to defend
any such claim), resulting from the breach by ARIA of any representation or
warranty of ARIA made under this Agreement or from any misrepresentation in or
omission from any certificate or other instrument furnished or to be furnished
by ARIA to TriCord hereunder.  Legal fees and other costs of defending and
prosecuting this action shall be borne by ARIA.




ARTICLE 6
COVENANTS OF ARIA


Covenants


6.1              ARIA covenants and agrees with TriCord that it will:


(a)            
Conduct of Business. Until the Closing, conduct the ARIA Business diligently and
in the ordinary course consistent with the manner in which the ARIA Business
generally has been operated up to the date of execution of this Agreement;



(b)            
Preservation of Business.  Until the Closing, use their best efforts to preserve
the ARIA Business and the ARIA Assets;

 
 

(c)            
Procure Consents. Until the Closing, take all reasonable steps required to
obtain, prior to Closing, any and all third party consents required to permit
the Merger and to preserve and maintain the ARIA Assets, including the ARIA
Material Contracts; and



(d)            
Reporting and Internal Controls. From and after the Effective Time, forthwith
take all required actions to implement internal controls on the business of the
Surviving Company to ensure that the Surviving Company complies with Section
13(b)(2) of the Exchange Act.



Authorization


6.2              ARIA hereby agrees to authorize and direct any and all federal,
state, municipal, foreign and international governments and regulatory
authorities having jurisdiction respecting ARIA to  release any and all
information in their possession respecting ARIA to TriCord.  ARIA shall promptly
execute and deliver to TriCord any and all consents to the release of
information and specific authorizations which TriCord reasonably require to gain
access to any and all such information.
 
 
-15-

--------------------------------------------------------------------------------

 

Survival


6.3              The covenants set forth in this Article shall survive the
Closing for the benefit of TriCord.
 
ARTICLE 7
CONDITIONS PRECEDENT


Conditions Precedent in favor of TriCord


7.1              TriCord’s obligations to carry out the transactions
contemplated hereby are subject to the fulfillment (or waiver by TriCord) of
each of the following conditions precedent on or before the Closing:


(a)                
all documents or copies of documents, securities issuances and wire transfers
required to be executed and delivered to TriCord as set forth in Article 9
hereof will have been so executed and delivered;



(b)                
all of the terms, covenants and conditions of this Agreement to be complied with
or performed by ARIA at or prior to the Closing will have been complied with or
performed;

 
 

(c)                
title to the ARIA Shares held by the ARIA Shareholders will be free and clear of
all mortgages, liens, charges, pledges, security interests, encumbrances or
other claims whatsoever not created by or through TriCord and/or the Acquirer;



(d)                
the Certificate of Merger shall be executed by ARIA in form acceptable for
filing with the Nevada Secretary of State;



(e)                
reserved;



(f)                
subject to Article 8 hereof, there will not have occurred:

 
 

(i)            
any material adverse change in the financial position or condition of ARIA, its
liabilities or the ARIA Assets or any damage, loss or other change in
circumstances materially and adversely affecting the ARIA Business or the ARIA
Assets or ARIA’s right to carry on the ARIA Business, other than changes in the
ordinary course of business, none of which has been materially adverse, or



(ii)           
any damage, destruction, loss or other event, including changes to any laws or
statutes applicable to ARIA or the ARIA Business (whether or not covered by
insurance) materially and adversely affecting ARIA, the ARIA Business or the
ARIA Assets;

 
                   (g) 
the transactions contemplated hereby shall have been approved by all other
regulatory authorities having jurisdiction over the subject matter hereof, if
any; and
                       (h)
all representations and warranties of ARIA contained herein shall be true and
correct as of the Closing Date.





Waiver by TriCord


7.2              The conditions precedent set out in the preceding section are
inserted for the exclusive benefit of TriCord and any such condition may be
waived in whole or in part by TriCord at or prior to Closing by delivering to
ARIA a written waiver to that effect signed by TriCord. In the event that the
conditions precedent set out in the preceding section are not satisfied on or
before the Closing, TriCord shall be released from all obligations under this
Agreement.
 
 
-16-

--------------------------------------------------------------------------------

 

Conditions Precedent in Favor of ARIA


7.3              The obligations of ARIA to carry out the transactions
contemplated hereby are subject to the fulfillment of each of the following
conditions precedent on or before the Closing:


(a)            
all documents or copies of documents required to be executed and delivered to
ARIA or the ARIA Shareholders hereunder will have been so executed and
delivered;



(b)            
reserved;



(c)            
all directors and officers of TriCord shall have tendered their resignations in
a form reasonably acceptable to ARIA, and the ARIA’s Shareholders’ nominees
shall have been appointed to TriCord’s board of directors in a form reasonably
acceptable to ARIA;



(d)            
ARIA shall be in receipt of the ARIA Financial Statements;



(e)            
reserved;



(f)            
TriCord shall have no liabilities (or all outstanding liabilities shall be
satisfied at Closing);



(g)           
all of the terms, covenants and conditions of this Agreement to be complied with
or performed by TriCord or the Acquirer at or prior to the Closing shall have
been complied with or performed;



(h)           
ARIA shall have completed its review and inspection of the books and records of
TriCord and its subsidiaries and shall be reasonably satisfied with same in all
material respects;



(i)            
TriCOrd shall have delivered an instruction letter to the transfer agent to
issue the Acquisition Shares to be issued pursuant to the terms of the Merger to
the ARIA Shareholders and the Acquisition Shares will be registered on the books
of TriCord in the name of the ARIA Shareholders at the Effective Time;



(j)            
title to the Acquisition Shares will be free and clear of all mortgages, liens,
charges, pledges, security interests, encumbrances or other claims whatsoever;



(k)           
the Certificate of Merger shall be executed by the Acquirer in form acceptable
for filing with the Nevada Secretary of State;



(l)            
reserved;



(m)          
subject to Article 8 hereof, there will not have occurred



(i)           
any material adverse change in the financial position or condition of TriCord,
its subsidiaries, their assets or liabilities or any damage, loss or other
change in circumstances materially and adversely affecting TriCord or the
TriCord Business or TriCord’s right to carry on the TriCord Business, other than
changes in the ordinary course of business, none of which has been materially
adverse, or



(ii)          
any damage, destruction, loss or other event, including changes to any laws or
statutes applicable to TriCord or the TriCord Business (whether or not covered
by insurance) materially and adversely affecting TriCord, its subsidiaries or
its assets;

 
 
-17-

--------------------------------------------------------------------------------

 
 
(n)      
the transactions contemplated hereby shall have been approved by all other
regulatory authorities having jurisdiction over the subject matter hereof, if
any; and
    (o)      
all representations and warranties of TriCord and the Acquirer contained herein
shall be true and correct as of the Closing Date. 




Waiver by ARIA
 
7.4              The conditions precedent set out in the preceding section are
inserted for the exclusive benefit of ARIA and any such condition may be waived
in whole or in part by ARIA at or prior to the Closing by delivering to TriCord
a written waiver to that effect signed by ARIA. In the event that the conditions
precedent set out in the preceding section are not satisfied on or before the
Closing ARIA shall be released from all obligations under this Agreement.


Nature of Conditions Precedent


7.5              The conditions precedent set forth in this Article are
conditions of completion of the transactions contemplated by this Agreement and
are not conditions precedent to the existence of a binding agreement. Each party
acknowledges receipt of the sum of $1.00 and other good and valuable
consideration as separate and distinct consideration for agreeing to the
conditions precedent in favor of the other party or parties set forth in this
Article.


Confidentiality


7.6              Notwithstanding any provision herein to the contrary, the
parties hereto agree that the existence and terms of this Agreement are
confidential and that if this Agreement is terminated pursuant to the preceding
section the parties agree to return to one another any and all financial,
technical and business documents delivered to the other party or parties in
connection with the negotiation and execution of this Agreement and shall keep
the terms of this Agreement and all information and documents received from ARIA
and TriCord and the contents thereof confidential and not utilize nor reveal or
release same, provided, however, that TriCord may be required to issue news
releases regarding the execution and consummation of this Agreement and file a
Current Report on Form 8-K with the Commission respecting the proposed Merger
contemplated hereby together with such other documents as are required to
maintain the currency of TriCord’s filings with the Commission.
 
 
ARTICLE 8
RISK


Material Change in the Business of ARIA


8.1              If any material loss or damage to the ARIA Business occurs
prior to Closing and such loss or damage, in TriCord’s reasonable opinion,
cannot be substantially repaired or replaced within sixty (60) days, TriCord
shall, within two (2) days following any such loss or damage, by notice in
writing to ARIA, at its option, either:


(a)            
terminate this Agreement, in which case no party will be under any further
obligation to any other party; or



(b)            
elect to complete the Merger and the other transactions contemplated hereby, in
which case the proceeds and the rights to receive the proceeds of all insurance
covering such loss or damage will, as a condition precedent to TriCord’s
obligations to carry out the transactions contemplated hereby, be vested in ARIA
or otherwise adequately secured to the satisfaction of TriCord on or before the
Closing Date.

 
 
-18-

--------------------------------------------------------------------------------

 

Material Change in the TriCord Business


8.2              If any material loss or damage to the TriCord Business occurs
prior to Closing and such loss or damage, in ARIA’s reasonable opinion, cannot
be substantially repaired or replaced within sixty (60) days, ARIA shall, within
two (2) days following any such loss or damage, by notice in writing to TriCord,
at its option, either:


(a)            
terminate this Agreement, in which case no party will be under any further
obligation to any other party; or



(b)            
elect to complete the Merger and the other transactions contemplated hereby, in
which case the proceeds and the rights to receive the proceeds of all insurance
covering such loss or damage will, as a condition precedent to ARIA’s
obligations to carry out the transactions contemplated hereby, be vested in
TriCord or otherwise adequately secured to the satisfaction of ARIA on or before
the Closing Date.


 
ARTICLE 9
CLOSING


Closing


9.1              The Merger and the other transactions contemplated by this
Agreement will be closed on or before March 2, 2009, in accordance with the
closing procedure set out in this Article.


Documents to be Delivered by ARIA


9.2              On or before the Closing, ARIA will deliver or cause to be
delivered to TriCord:
 
 

(a)            
an executed copy of this Agreement;



(b)           
all reasonable consents or approvals required to be obtained by ARIA for the
purposes of completing the Merger and preserving and maintaining the interests
of ARIA under any and all ARIA Material Contracts and in relation to ARIA
Assets;



(c)           
an officers certificate containing articles, bylaws, and certified copies of
such resolutions of the shareholders and directors of ARIA as are required to be
passed to authorize the execution, delivery and implementation of this
Agreement;

 
 

(d)           
such other documents as TriCord may reasonably require to give effect to the
terms and intention of this Agreement.



Documents to be Delivered by TriCord


9.3              On or before the Closing, TriCord and the Acquirer shall
deliver or cause to be delivered to ARIA:


(a)           
an executed copy of this Agreement;



(b)           
an irrevocable instruction letter to the transfer agent to issue share
certificates representing the Acquisition Shares duly registered in the names of
the ARIA Shareholders;



(c)           
an officers certificate containing articles, bylaws, and certified copies of
such resolutions of the directors of TriCord and the Acquirer as are required to
be passed to authorize the execution, delivery and implementation of this
Agreement;

 
 
-19-

--------------------------------------------------------------------------------

 
 
(d)          
a certified copy of a resolution of the directors of TriCord dated as of the
Closing Date appointing the nominees of the ARIA Shareholders to the board of
directors of TriCord;



(e)          
resignations of each of the officers and directors of TriCord in a form
reasonably acceptable to ARIA;



(f)          
such other documents as ARIA may reasonably require to give effect to the terms
and intention of this Agreement.





ARTICLE 10
POST-CLOSING MATTERS


General


10.1              Forthwith after the Closing, TriCord and ARIA agree to use all
their best efforts to:


(a)          
file the Certificate of Merger with the Secretary of State of Nevada; and



(b)          
issue a news release reasonably acceptable to each party reporting the Closing;
and



(c)          
file a Form 8-K with the Securities and Exchange Commission disclosing the terms
of this Agreement which includes audited financial statements of ARIA as well as
pro forma financial information of ARIA and TriCord as required by Regulation
S-X as promulgated by the Commission (all at no cost to the ARIA Shareholders);
and



(d)          
take such steps as required to change the name of TriCord to “Aria International
Holdings, Inc.” as of the earliest practical date following the date hereof but
in any event within 60 days of the Closing;



10.2     The parties agree that the certain additional TriCord Common Shares
shall be issued to the Aria Shareholders based upon the financial performace of
Aria in accordance with the following:


(a)      
If the gross revenue booked by TriCord within the first 12 months from the
Closing is equal to or greater than $20 million but less than $30 million
(“Milestone 1”), TriCord shall issue additional such shares to bring Aria’s
total ownership of TriCord to seventy percent (70%) of TriCord based on the
total share ownership of 152,025,160 shares of Common Stock issued and
outstanding upon completion of the private placement offering dated February 20
, 2009 (i.e. 15,202,516 Milestone 1 Shares).



(b)     
If the gross revenue booked by TriCord within the first 18 months from the
Closing is equal to or greater than $30 million (“Milestone 2”), TriCord shall
issue additional such shares to bring Aria’s total ownership of TriCord to
eighty percent (80%) of TriCord based on the total share ownership of
152,025,160 shares of Common Stock issued and outstanding upon completion of the
private placement offering dated February 20 , 2009 (i.e. 15,202,516 Milestone 2
Shares).



(c)     
All such shares of common stock issue as a result of achieving Milestone 1 and
Milestone 2 as set forth in Section 10.2(a) and (b) above may be issued as
shares at the current market price as of the Milestone 1 or 2 date or at the
option of Aria, as warrants to purchase common shares at a purchase price of ten
cents ($0.10) per share over a period of ten (10) years.


 
 
-20-

--------------------------------------------------------------------------------

 


ARTICLE 11
GENERAL PROVISIONS


Arbitration


11.1              The parties hereto shall attempt to resolve any dispute,
controversy, difference or claim arising out of or relating to this Agreement by
negotiation in good faith.  If such good negotiation fails to resolve such
dispute, controversy, difference or claim within thirty (30) days after any
party delivers to any other party a notice of its intent to submit such matter
to arbitration, then any party to such dispute, controversy, difference or claim
may submit such matter to arbitration.


              Any action or proceeding seeking to enforce any provision of, or
based upon any right arising out of, this Agreement shall be settled by binding
arbitration by a panel of three (3) arbitrators in accordance with the
Commercial Arbitration Rules of the American Arbitration Association and
governed by the laws of the State of Delaware (without regard to the
choice-of-law rules or principles of that jurisdiction).  Judgment upon the
award may be entered in any court located in the State of New York, and all the
parties hereto hereby expressly waive any objections or defense based upon lack
of personal jurisdiction.


              Each of the plaintiff and defendant party to the arbitration shall
select one (1) arbitrator (or where multiple plaintiffs and/or defendants exist,
one (1) arbitrator shall be chosen collectively by such parties comprising the
plaintiffs and one (1) arbitrator shall be chosen collectively by those parties
comprising the defendants) and then the two (2) arbitrators shall mutually agree
upon the third arbitrator.  Where no agreement can be reached on the selection
of either a third arbitrator or an arbitrator to be named by either a group of
plaintiffs or a group of defendants, any implicated party may apply to a judge
of the courts of the State of New York, to name an arbitrator.    Process in any
such action or proceeding may be served on any party anywhere in the world.


Indemnification Provisions


11.2      Notice to Indemnifying Party.  If any party (the “Indemnitee”)
receives notice of any claim or the commencement of any action or proceeding
with respect to which the other party (or parties) is obligated to provide
indemnification (the “Indemnifying Party”) pursuant to Sections 3.3 or 5.3
hereof, the Indemnitee shall give the Indemnifying Party written notice thereof
within a reasonable period of time following the Indemnitee’s receipt of such
notice.  Such notice shall describe the claim in reasonable detail and shall
indicate the amount (estimated if necessary) of the losses that have been or may
be sustained by the Indemnitee.  The Indemnifying Party may, subject to the
other provisions of this Section 11.2, compromise or defend, at such
Indemnifying Party’s own expense and by such Indemnifying Party’s own counsel,
any such matter involving the asserted liability of the Indemnitee in respect of
a third-party claim.  If the Indemnifying Party elects to compromise or defend
such asserted liability, it shall within thirty (30) days (or sooner, if the
nature of the asserted liability so requires) notify the Indemnitee of its
intent to do so, and the Indemnitee, shall reasonably cooperate, at the request
and reasonable expense of the Indemnifying Party, in the compromise of, or
defense against, such asserted liability.  The Indemnifying Party will not be
released from any obligation to indemnify the Indemnitee hereunder with respect
to a claim without the prior written consent of the Indemnitee, unless the
Indemnifying Party delivers to the Indemnitee a duly executed agreement settling
or compromising such claim with no monetary liability to or injunctive relief
against the Indemnitee and a complete release of the Indemnitee with respect
thereto.  The Indemnifying Party shall have the right to conduct and control the
defense of any third-party claim made for which it has been provided notice
hereunder.  All costs and fees incurred with respect to any such claim will be
borne by the Indemnifying Party.  The Indemnitee will have the right to
participate, but not control, at its own expense, the defense or settlement of
any such claim; provided, that if the Indemnitee and the Indemnifying Party
shall have conflicting claims or defenses, the Indemnifying Party shall not have
control of such conflicting claims or defenses and the Indemnitee shall be
entitled to appoint a separate counsel for such claims and defenses at the cost
and expense of the Indemnifying Party.   If the Indemnifying Party chooses to
defend any claim, the Indemnitee shall make available to the Indemnifying Party
any books, records or other documents within its control that are reasonably
required for such defense.
 
 
-21-

--------------------------------------------------------------------------------

 

Notice


11.3              Any notice required or permitted to be given by any party will
be deemed to be given when in writing and delivered to the address for notice of
the intended recipient by personal delivery, prepaid  certified or registered
mail, or Facsimile. Any notice delivered by mail shall be deemed to have been
received on the fourth business day after and excluding the date of mailing,
except in the event of a disruption in regular postal service in which event
such notice shall be deemed to be delivered on the actual date of receipt. Any
notice delivered personally or by Facsimile shall be deemed to have been
received on the actual date of delivery.


Addresses for Service


11.4              The address for service of notice of each of the parties
hereto is as follows:


(a)         
TriCord or the Acquirer:



TriCord Hurricane Holdings,Inc.
2501 South Cincinnati Ave., Tulsa, OK 74114
Attn:  James N. Welsh, President
Phone:  (918) 812-7636


With a copy to:


Sichenzia Ross Friedman Ference, LLP
61 Broadway, 32nd Floor
New York, NY 10006
Attn: Greg Sichenzia, Esq.
Phone (212) 930-9700
Fax (212) 930-9725


(b)        
ARIA:



ARIA International, Incorporated
4821 49th Street
Arlington, VA 22207
Attn:  Michael Crosby
Phone: (703) 232-1435
Facsimile: (888) 572-8345


With a copy to:
Soden & Stinberger, LLP
550 West C Street, Suite 1710
San Diego, CA 92101
Attn: Stephen R. Soden, Esq.
Phone: (619) 239-3200
Facsimile: (619) 238-4581


Change of Address


11.5              Any party may, by notice to the other parties change its
address for notice to some other address in North America and will so change its
address for notice whenever the existing address or notice ceases to be adequate
for delivery by hand. A post office box may not be used as an address for
service.
 
 
-22-

--------------------------------------------------------------------------------

 

Further Assurances


11.6              Each of the parties will execute and deliver such further and
other documents and do and perform such further and other acts as any other
party may reasonably require to carry out and give effect to the terms and
intention of this Agreement.


Time of the Essence


11.7              Time is expressly declared to be the essence of this
Agreement.


Entire Agreement


11.8              The provisions contained herein constitute the entire
agreement among ARIA, the Acquirer and TriCord respecting the subject matter
hereof and supersede all previous communications, representations and
agreements, whether verbal or written, among ARIA, the Acquirer and TriCord with
respect to the subject matter hereof.


Enurement


11.9              This Agreement will enure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors and permitted assigns.


Assignment


11.10              This Agreement is not assignable without the prior written
consent of the parties hereto.


Expenses


11.11               Each party agrees to pay, without right of reimbursement
from any other party and regardless of whether or not the transaction is
consummated, the costs incurred by it in connection with this transaction,
including legal fees and other costs incidental to the negotiation of the terms
of the transaction and the preparation of related documentation; notwithstanding
anything to the contrary herein.


Counterparts


11.12              This Agreement may be executed in counterparts, each of which
when executed by any party will be deemed to be an original and all of which
counterparts will together constitute one and the same Agreement. Delivery of
executed copies of this Agreement by Facsimile will constitute proper delivery,
provided that originally executed counterparts are delivered to the parties
within a reasonable time thereafter.


Applicable Law


11.13               This Agreement is subject to the laws of the State of New
York.


Disclosures of Conflicts of Interest


11.14               All parties acknowledge that:


In connection with the Merger and our present relationship with Aria, the
parties acknowledge that the law firm of Soden & Steinberger, LLP (“S&S”)
represents Aria International as its General Counsel and Secretary and one or
more of its partners have been a shareholder of Aria International since
December 19, 2008, which could create a potential or actual conflict.  However,
S&S has never had any attorney-client relationship with TriCord.
 
 
-23-

--------------------------------------------------------------------------------

 

Termination


11.15                This Agreement may only be terminated at any time prior to
the Closing Date:


         (a)           upon mutual written consent authorized by the Board of
Directors of TriCord and ARIA; or


         (b)           by either TriCord or ARIA if the Closing shall not have
been consummated by the close of business on March 31, 2009.


[Remainder of page intentionally left blank.]


 
 
 
-24-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.
 

 

  TRICORD HURRICANE HOLDINGS, INC.            By:  /s/ James N. Welsh   
James N. Welsh, President 
          ARIA ACQUSITION, INC.            By:  /s/ James N. Welsh   
James N. Welsh, President 
          ARIA INTERNATIONAL INCORPORATED            By:  /s/ Michael A. Crosby 
 
Michael A. Crosby, President 

 
 
 
 
-25-